Citation Nr: 1748234	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-08 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a cervical spine (neck) disability. 

3. Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.

4. Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from January 1966 to December 1967 and from July 1968 to November 1969.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified before the Board at a June 2015 hearing conducted via videoconference.  A transcript of the hearing is of record.

This case was previously before the Board in November 2015, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.

The Board recognizes that the Veteran attempts to reopen the issue of service connection for headaches in an October 2017.  The Veteran is advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016).  




FINDINGS OF FACT

1. The Veteran has not been definitively diagnosed with an acquired psychiatric disorder at any point during the appeal period or within a reasonable period prior to the filing of the instant claim.  A recorded diagnosis reported no relationship to service.

2. A chronic cervical spine disability was not manifest in active service and arthritis was not manifest within one year of service discharge; any current cervical spine disability is not otherwise etiologically related to such service.

3. Peripheral neuropathy of the bilateral upper extremities was not manifest in active service; any current peripheral neuropathy of the upper extremities is not otherwise etiologically related to such service or to a service-connected disability.

4. Peripheral neuropathy of the bilateral lower extremities was not manifest in active service; any current peripheral neuropathy of the lower extremities is not otherwise etiologically related to such service or to a service-connected disability.


CONCLUSIONS OF LAW

1. An acquired psychiatric disorder was not incurred in or aggravated by active duty service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2016).
 
2. A cervical spine disability was not incurred in or aggravated by active duty service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014);  38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2016).

3. Peripheral neuropathy of the bilateral upper extremities was not incurred in or aggravated by active duty service and is not secondary to a service-connected disability.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

4. Peripheral neuropathy of the bilateral upper extremities was not incurred in or aggravated by active duty service and is not secondary to a service-connected disability.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  All pertinent treatment records identified by the Veteran have been obtained, and VA examinations have been provided where warranted.  There has been no allegation of errors with the duties to notify and/or assist in the instant case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009); see also Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran fails to raise them before the Board); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

As noted above, the instant appeal has been previously remanded in November 2015.  There has been substantial compliance with the Board's remand directives as they pertain to the issue decided herein, and adjudication of the appeal may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain disabilities, including arthritis may be presumed to have been incurred in service where present to a compensable degree within 1 year following separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Acquired Psychiatric Disorder

The Veteran maintains entitlement to service connection for an acquired psychiatric disorder, specifically claimed as PTSD, as directly due to his active service.  He asserts he suffers from a psychiatric disorder that began after a motor vehicle accident in March 1969.

Initially, the Board observes that the preponderance of the competent medical evidence of record indicates that the Veteran does not meet the criteria for a diagnosis of any acquired psychiatric disorder at any point during the appeal period.  In this regard, the Board notes that both December 2010 and April 2016 VA examinations specifically determined that the Veteran does not demonstrate evidence of PTSD or any other diagnosable psychiatric disorder.

The Board acknowledges the report of a November 2012 VA examination which diagnosed depression, not otherwise specified.  However, the Board finds this diagnosis is far outweighed by the rationale provided by the April 2016 VA examiner in offering a negative opinion.  In this regard, the April 2016 VA examiner offers a lengthy discussion resulting in a conclusion that the Veteran is malingering and feigning his claimed psychiatric symptomatology.  In this regard, the results of a structured interview resulted in a scored that is 100 percent indicative of malingering.  A second structured test resulted in a total score that was significantly elevated above the recommended cutoff score for the identification of suspected malingering as identified by recent research.  Based upon the extensive explanation offered by the April 2016 VA examiner, the Board affords significantly more probative value to this examination as opposed to the November 2012 VA examination report.  See generally Evans v. West, 22 Vet. App. 22, 30 (1998); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Further, even assuming arguendo that the November 2012 diagnosis of depression is valid, the Board notes the VA examiner provided a negative etiological opinion, noting his depression manifest after his December 2010 examination and identifying a significant number of post-service events leading to his depression.  The Veteran has not provided a competent medical opinion that he suffers from depression that is etiologically related to his active service.

In the absence of proof of a present disability there can be no valid claim of service connection on a direct basis pursuant to 38 C.F.R. § 3.303.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  While the Veteran did experience symptoms of nervousness and depression during service, such symptomatology is not germane in the absence of any resulting chronic disability for the purposes of direct service connection.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (a "current disability" exists if the diagnosed disability is present at the time of the claim or during the pendency of that claim).

The preponderance of the evidence weighs against the Veteran's claim, and the benefit-of-the-doubt rule does not apply.  Service connection for an acquired psychiatric disorder must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Cervical Spine, Peripheral Neuropathy of the Bilateral Upper and Lower Extremities

The Veteran contends he suffers from a chronic cervical spine (neck) disability as well as peripheral neuropathy of the bilateral upper and lower extremities directly related to his period of active service.  

However, while the evidence reveals that the Veteran currently suffers from degenerative arthritis of the cervical spine as well as peripheral neuropathy of the bilateral upper and lower extremities, the competent, probative evidence of record does not etiologically link the Veteran's current disabilities to his service or any incident therein.  The Veteran was involved in a motor vehicle accident in March 1969.  The corresponding emergency room report notes complaints of pain in multiple areas (tibia, ankle, foot, elbow) but makes no mention of any neck or nerve pain of the extremities.  There is no indication of complaints of or treatment for a cervical spine condition or neuropathy of the extremities in service.  At separation in November 1969, the upper and lower extremities, neurologic, and spine and musculoskeletal examinations were clinically normal.  As such, the Board finds that no chronic cervical spine disability was manifest during active service.

When a disorder is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  Post-service records are silent regarding a neck disorder or symptoms of peripheral neuropathy until approximately 2010, a period of over 40 years following service separation.  While not dispositive of the issue, the Board may and will consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

Furthermore, as the Veteran was not diagnosed with arthritis of the cervical spine until approximately October 2011, more than one year following service separation, the presumption of service connection does not apply.  See 38 C.F.R. § 3.307, 3.309(a).  

The Board has considered whether service connection may be awarded for arthritis of the cervical spine based on continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this regard, the Board has considered the Veteran's statements in this case.  While the Veteran is competent to report things that he observes, such as neck pain, the Board finds his complaints of experiencing neck pain since the motor vehicle accident in service to be lacking credibility.  See 38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).  

In this regard, in August 1987, the Veteran reported chronic low back pain, and in June 2000 complained of right shoulder pain.  However, on neither occasion did the Veteran report a history of chronic neck pain.  The Board finds it reasonable to believe the Veteran would have complained of an approximately 20-30 year history of chronic neck pain while seeking treatment for other orthopedic issues.  Because of the inconsistent, contradictory nature of the Veteran's statements, and the medical evidence of record, the Board finds that they are not credible with respect to the onset and continuity of symptomatology regarding his cervical spine disability.  Therefore, continuity of symptomatology is not demonstrated, and service connection may not be presumed on this basis alone.

The Veteran was provided a VA examination in March 2016, at which time he was diagnosed with degenerative joint disease of the cervical spine and peripheral neuropathy, mixed sensory-motor, of the bilateral upper and lower extremities.  After a review of the claims file, the VA physician opined that it is less likely than not that the Veteran's current spine disability and peripheral neuropathy are related to his period of active duty.  In this regard, the VA physician noted the neck examination was normal following his March 1969 motor vehicle accident, and follow-up examinations show no neck or peripheral nerve issues reported by the Veteran or the examining providers.  Further, the examiner noted that both peripheral nerve and cervical spine issues were first reported by the Veteran many years after service, and clinical testing indicates the Veteran's degenerative arthritis of the cervical spine is age-related.  Based on this rationale, the Board affords the March 2016 VA examination significant probative value.

The Board has also considered a VA outpatient treatment record from one of the Veteran's physicians which includes an assessment of "neck pain and tingling in left hand, chronic since active duty."  See November 2010 Physician Note.  It appears that the reference to onset in service is a reflection of the Veteran's reported history to the physician rather than the physician's medical opinion regarding etiology or onset.  Even if the assessment does reflect the physician's medical opinion, the opinion is afforded no probative weight as there is no rationale for the conclusion reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008) (holding that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  To the extent there is an implied rationale that there is a relationship to service based on the Veteran's report of pain since service, the Board still finds the (possible) opinion is of no probative weight as the Board has found the Veteran's report of neck pain since service to be lacking credibility, which means that the physician was working with an inaccurate factual premise.

The Board acknowledges that the Veteran himself has claimed that he suffers from a cervical spine disability and peripheral neuropathy as directly related to his active service.  However, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain and numbness; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, the Veteran's lay assertions of medical diagnosis or etiology are afforded little probative value and cannot constitute evidence upon which to grant the claim for service connection.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).

In sum, the Board finds that there is no evidence of a cervical spine disability or peripheral neuropathy in service.  Further, the presumption of service connection does not apply, as arthritis was not manifest within one year of service discharge, and there is no competent, credible evidence of continuity of symptomatology since service.  The threshold question therefore is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current disabilities and his period of active service.  There is no probative and competent medical opinion of record in support of the claim, and VA examiner has determined the Veteran's current degenerative arthritis is age-related and provided a negative etiological opinion as to both the cervical spine and peripheral neuropathy, which the Board finds highly probative.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a cervical spine disability and peripheral neuropathy of the bilateral upper and lower extremities, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2014).


ORDER

Service connection for an acquired psychiatric disorder is denied.

Service connection for a cervical spine disability is denied.

Service connection for peripheral neuropathy of the bilateral upper extremities is denied.

Service connection for peripheral neuropathy of the bilateral lower extremities is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


